DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 9/23/2021 are as follows: 
Claims 8, 11, and 12 are cancelled by the applicant;
Claims 24 and 25 are newly added;
Claims 1-7, 9, 10 and 13-25 are pending;
Claims 13-21 are withdrawn from consideration;
Claims 1-7, 9-10 and 22-25 are being examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-10 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 17-19 recite “a brazing or solder filler metal layer disposed on an inside surface of the first and second receptacles between the heat conductive foam and the first and second extrusions”.  It is unclear how the solder can be inside the first and second receptacles and also between the heat conductive foam and first and second extrusions.  Stated another way, the first and second extrusions comprise the receptacles that contains the brazing or solder inside the receptacles.  Thus, to recite that the brazing or solder is between the foam (which is inside the receptacle) and the two extrusions does not seem possible since it would require the solder be outside the receptacles also.  Further, it is unclear if the limitation is requiring that the solder or brazing be between the outsides of the first and second extrusions.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “a brazing or solder filler metal layer disposed on an inside surface of the first and second receptacles between the heat conductive foam and the inside surface of the first and second receptacles”.
The remaining claims are rejected as being dependent upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 10, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerler (US2009/0095015A1, as previously cited).
Re Claim 1.Kerler teaches a heat exchange device (1) for transferring heat between at least two fluid streams and a phase change material, the device comprising (Figures 1-8): 
a first extrusion (6) comprising a plurality of first receptacles (6”) (Figures 1, 5, 8; See annotated Figure 8 below which indicates the first extrusion; Paragraph 91; Paragraph 21 teaches forming the tubes by extrusion.  Further, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113); 
a second extrusion (6) separate from the first extrusion and comprising a plurality of second receptacles (6”) (Figures 1, 5, 8; See annotated Figure 8 below which indicates the separate second extrusion; Paragraph 91; Paragraph 21 teaches forming the tubes by extrusion.  Further, the presence of process limitations on product claims, which product does not otherwise 
a first fluid stream channel (see annotated Figure 8 below) configured to receive and direct at least a portion of a first fluid stream of the at least two fluid streams through the heat exchange device, the first fluid stream channel being disposed between the first extrusion and the second extrusion (Figures 1 and 8 illustrate a plurality of spaced apart cold store tubes 6, wherein one exterior side of an individual cold store tube 6 can be considered a first fluid stream channel and the other opposite exterior side of the same cold store tube 6 can be considered the second fluid stream channel; Figures 1, 5, 8; Paragraph 89-90); 
a second fluid stream channel (see annotated Figure 8 below) configured to receive and direct at least a portion of a second fluid stream of the at least two fluid streams through the heat exchange device (Figures 1 and 8 illustrates a plurality of spaced apart cold store tubes 6, wherein one exterior side of an individual cold store tube 6 can be considered a first fluid stream channel and the other opposite exterior side of the same cold store tube 6 can be considered the second fluid stream channel; Figures 1, 5, 8; Paragraph 89-90), the second fluid stream channel being disposed on an opposite side of the second extrusion from the first fluid stream channel (see annotated Figure 8 below);
heat conductive foam disposed in the plurality of first receptacles and the plurality of second receptacles (Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92);
the phase change material impregnating the heat conductive foam (Paragraph 22-24, 86, 91); and
It is also conceivable for the first and the second channels to be soldered to one another via the struts 212a, for example by virtue of the outer surface of the first channel tube 212 being solder-plated”.  It is noted that the recitation contains an error in labeling, wherein the first channel tube is 211 and the second channel is 212.  As can be seen in Figure 28, if the tube 212 had solder on its outer surface, then the struts 212a would not have any solder.  Thus, it is clear that the proper interpretation would be the first channel tube 211 outer surface would have solder so that the struts 212a would be properly connected.  Since the outer surface of 211 is solder plated, the solder would be between the foam within the reservoir and the first and second extrusions.);
wherein the heat conductive foam disposed in the plurality of second receptacles of the second extrusion is configured to transfer heat between the first fluid stream and the second fluid stream (See annotated Figure 8 below; Paragraph 22-24, 86, 91; Since the second receptacle is between the two fluid streams, the heat conductive foam in the second receptacle will transfer heat between the first and second fluid streams via thermal conduction). 

    PNG
    media_image1.png
    679
    571
    media_image1.png
    Greyscale


Re Claim 2. Kerler teaches the phase change material is selected from the group of such materials consisting of organic materials, eutectic solutions, salt hydrates, or high-temperature salts (Paragraphs 22-23 and 86). 
Re Claim 3. Kerler teaches the phase change material comprises hexadecane (Paragraphs 22-24 and 86). 
Re Claim 4. Kerler teaches the heat conductive foam comprises one or more materials selected from the group of materials consisting of graphite foam, aluminum foam, or metallic foam (Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92). 
Re Claim 6. Kerler teaches the heat conductive foam is force-fit into the plurality of first receptacles and the plurality of second receptacles (Paragraphs 24, 92.  The presence of process 
Re Claim 7. Kerler teaches the heat conductive foam is stamped into the plurality of first receptacles and the plurality of second receptacles (Paragraphs 24, 92.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113). 
Re Claim 9. Kerler teaches the second extrusion is disposed between the first and second fluid stream channels (see annotated Figure 8 above). 
Re Claim 10. Kerler teaches the first and second extrusions comprise aluminum (Paragraphs 24 and 86 teach the use of aluminum). 
Re Claim 23. Kerler teaches a plurality of end manifolds (10), wherein: each end manifold is coupled to a respective end of the first and second extrusions; and the first and second extrusions are held in spaced-apart positions by the plurality of end manifolds (Figures 1-2 illustrates manifold 10 located at the top of the extrusions and a second similar manifold [not labeled] at the bottom of the extrusions; Figures 1-9).
Re Claim 25. Kerler teaches the plurality of first and second receptacles are elongated voids; and the heat conductive foam fills the elongated voids of the plurality of first and second receptacles (Figures 1-8; Paragraphs 22-24, 86, 91, 92).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of Baumann (US2012/0240919A1, as previously cited).
Re Claim 5. Kerler teaches the heat conductive foam (see discussion above) but fails to specifically teach the heat conductive foam includes grooves running adjacent the receptacle walls, leaving spaces between the heat conductive foam and the walls of the receptacle.
However, Baumann teaches heat conductive foam (1) includes grooves (2) running adjacent the receptacle walls, leaving spaces between the heat conductive foam and the walls of the receptacle (Figures 1-4; Paragraph 32-37).  Baumann teaches the benefit of the grooves in the heat conductive foam is to allow for better evacuation of the foam and better infiltration of phase change material into the foam (Paragraphs 10-12).
Therefore, in view of Baumann’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add grooves to the heat conductive foam of Kerler in order to allow for better evacuation of the foam and better infiltration of phase change material into the foam (Baumann Paragraphs 10-12).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of DeGroote (US3907032, as previously cited).
Re Claim 22. Kerler teaches the first and second fluid stream channels (annotated Figure 8 above) but fails to specifically teach a first fin array disposed in the first fluid stream channel; and a second fin array disposed in the second fluid stream channel.

Therefore, in view of DeGroote’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to add fin arrays to the heat exchanger of Kerler in order to increase the heat transfer area of the tubes, thereby increasing the efficiency of the heat exchanger as is well understood in the art.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of Allen (US6858280B2).
Re Claim 24. Kerler teaches the plurality of first and second receptacles (Figures 1-8) but fails to specifically teach they are backfilled and pressurized with nitrogen.
However, Allen teaches it is well-known to backfill and pressure with nitrogen in order to reduce the effects of moisture in the system (Column 2 lines 8-35).
Therefore, in view of Allen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to backfill and pressurize with nitrogen the plurality of first and second receptacles of Kerler in order to reduce the effects of moisture in the system (Allen Column 2 lines 15-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use nitrogen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the reply that Kerler fails to teach “a brazing or solder filler metal layer disposed on an inside surface of the first and second receptacles between the heat conductive foam and the first and second extrusions” and that the recitation in Kerler only describes solder on an outer surface of a tube and not the inside receptacles.  This is not found persuasive.  Kerler teaches in Paragraph 113 that “It is also conceivable for the first and the second channels to be soldered to one another via the struts 212a, for example by virtue of the outer surface of the first channel tube 212 being solder-plated”.  It is noted that the recitation contains an error in labeling, wherein the first channel tube is 211 and the second channel is 212.  As can be seen in Figure 28, if the tube 212 had solder on its outer surface, then the struts 212a would not have any solder.  Thus, it is clear that the proper interpretation would be the first channel tube 211 outer surface would have solder so that the struts 212a would be properly connected.  Since the outer surface of 211 is solder plated, the solder would be between the foam within the reservoir and the inside surface of the first and second receptacles.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763